Hooker, J.
On appeal from a conviction of the offense of £ £ keeping a place where intoxicating liquors were sold ” on and between the 1st day- of July and the 6th day of August, 1895, the defendant relies upon the following errors:
1. That the prosecuting attorney, in his argument, said to the jury, “ I submit to you that this room was fitted up for the express purpose of a violation of the local option law, so no one would be caught at it.”
2. That the court failed to direct an acquittal upon the *214ground that another person had been convicted of keeping said place at the time covered by the complaint.
3. That the court erred in his charge as to the effect of circumstantial evidence.
It was proper to take into consideration the character of the place, its contents, occupants, and appliances, as bearing upon the question whether or not it was a place where intoxicating liquor was sold. The prosecuting attorney seems to have argued to the jury that it was, and we think the evidence justified it. His language was not an assertion of a fact, not even a statement that it was his inference from the testimony, but he submitted to the jury the propriety of finding the fact stated. This he had a right to do, under the evidence.
The second question is ruled by the case of People v. Rice, 103 Mich. 350, 359, where it was held that all who aid or assist in keeping a place of this character, whether as owner or clerk, are principals.
The instructions relating to circumstantial evidence appear to fairly cover the question, and we think the case is devoid of error.
The conviction is affirmed.
The other J ustices concurred.